Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 10, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant was employed as an account executive at a brokerage firm. As part of his compensation, he was entitled to receive a $1,500 per month draw to be applied against future commissions and was required to repay $28,000 in training expenses if he left before a certain date. As the result of declining sales performance, claimant resigned from his position after he was advised that he did not have to repay any outstanding amounts. The Board disqualified claimant from receiving unemployment insurance benefits on the basis that he voluntarily left his employment without good cause. Claimant argues that the Board’s decision is not supported by substantial evidence. Based upon our review of the record, we disagree.
Claimant initially testified that he was terminated from his *773position by his sales manager for poor sales performance. He later stated, however, that he decided to leave because he could not afford to stay at the job. He further stated that he gave his employer a letter of resignation, but tried to withdraw it upon learning that he would not qualify for unemployment insurance benefits. Claimant’s sales manager stated that claimant decided to resign from his position because he was concerned about his low production and the prospect of having to repay $28,000 in training expenses. She added that, after she advised claimant that he would not have to repay these expenses, claimant agreed to submit a letter of resignation. In view of this testimony, we find that substantial evidence supports the Board’s decision that claimant voluntarily left his employment without good cause (see, Matter of Bradley [Hudacs], 190 AD2d 949; Matter of Krokos [Hudacs], 184 AD2d 871).
Cardona, P. J., Mikoll, Crew III, White and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.